DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Currently claims 1-14 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the piston being exposed to the dispensing channel, and the sealing element is screwed into the valve element and clamps the diaphragm therein (as best understood the diaphragm is what is screwed and is then clamped between the valve element and the sealing element when it (the diaphragm) is screwed into the piston,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 1 objected to because of the following informalities:  “this connection” in line 5 should read “the connection.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or Claim 7 states that the retraction element is a piston, however, the retraction element has already been disclosed in claim 1 as being a diaphragm, and the specification does not appear to give any enablement that the retraction element is a diaphragm and piston are both the same thing. The specification does disclose in an alternative embodiment the retraction element is a piston which on one side is exposed to the dispensing channel, but does not disclose in that embodiment the retraction element is a diaphragm. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the nozzle body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 6 and 11 recites the limitation “the sealing element is screwed into the valve element and clamps the diaphragm therein” it is unclear as to the specific “therein” being claimed, is the diaphragm clamped to the valve element when the sealing element is screwed into the valve element, if so this is not shown in any drawing (as the sealing element is not shown screwed into the valve element in any figure or described in the specification). 
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wagner (U.S. 7,703,744).
With respect to claim 1, Wagner discloses a dispensing nozzle for applying a coating to a substrate (figures 1 and 2, discloses a nozzle for dispensing a coating onto a desired location), having a valve seat (figure 2, #110), a valve element (figure 1, the end of #18 adjacent #114) adapted for being displaced between a closed position (figure 2, when #114/118 is against #110) in which it interacts with the valve seat so as to close a connection between a coating material inlet (figure 1, #28) and a coating material outlet (figure 1, #26) of the dispensing nozzle, and an open position in which this connection is open (figure 2), and further having a retraction element (figure 2, #114) adapted for being displaced between a forward position and a rearward position (figure 2, as the valve opens and closes), the retraction element being in fluid communication with a dispensing channel (figure 2, the channel between the noted inlet and outlet) of the dispensing nozzle downstream of the valve element (figure 2, #114 being downstream of #18), with the retraction element being a diaphragm (figure 2, #114 being an elastomeric member ) which on one side is exposed to the dispensing channel (figure 2).
With respect to claim 2, Wagner discloses the retraction element is arranged laterally of the dispensing channel (figure 2, the lateral arrangement of #114 as it is inside the channel and inside #18), in particular in a nozzle body (figure 2, #16) of the dispensing nozzle.
With respect to claim 3, Wagner discloses the retraction element is arranged in the valve element (figure 2, #114 inside #18) and is in fluid connection with the dispensing channel (figure 2, the channel between 28/26).
.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yamada (U.S. 6,092,782).
With respect to claim 1, Yamada discloses a dispensing nozzle for applying a coating to a substrate (figure 1, nozzle having shown valve element and outlet at #168, fluid moving through the system being the coating, and the substrate being that of #62), having a valve seat (figure 1, #180), a valve element (figure 2 #216) adapted for being displaced between a closed position (figure 2a, shown being closed) in which it interacts with the valve seat so as to close a connection (figure 2a, the flow path from 62 on the left to 62 on the right) between a coating material inlet (figure 2a, the 62 on the left) and a coating material outlet (figure 2a, #168 into 62 on the right)of the dispensing nozzle, and an open position in which this connection is open (figure 2a, when #170 is off of #180), and further having a retraction element (figure 2a-2b, #170/176 (also including 214 and 206 for the rejection of claim 7)) adapted for being displaced between a forward position and a rearward position (figure 2a, showing the forward, rearward being when the valve is open), the retraction element being in fluid communication with a dispensing channel (figure 2b, the channel #66) of the dispensing nozzle downstream of the valve element (figure 2a, #170/176), with the retraction element being a diaphragm (170/176) which on one side is exposed to the dispensing channel (figure 2a, #170/176 having a side exposed to #66).
With respect to claim 2, Yamada discloses the retraction element is arranged laterally of the dispensing channel (figure 2a, the lateral arrangement of #176/170 in #66), in particular in a nozzle body of the dispensing nozzle (figure 2a, the body #42/186/196).

With respect to claim 4, Yamada discloses the valve element is a sleeve (figure 2a, #216, being a sleeve in which 214 and 70 are within), the diaphragm being clamped to the valve element.
With respect to claim 5, Yamada discloses a sealing element (figure 2a-2b, #172) is provided which seals between the valve element and the nozzle body of the dispensing nozzle (figure 2b, between 42/186 and that of #216).
With respect to claim 7, Yamada discloses the retraction element is a piston (figure 2a, including #206) which on one side is exposed to the dispensing channel (the side of #206 facing #66, being exposed such that it faces that side).

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fukano (U.S. 2005/0006609).
With respect to claim 1, Fukano discloses a dispensing nozzle for applying a coating to a substrate (figure 3 disclosing a valve of which controls the fluid flow to the nozzle 19a which drips a coating liquid toward a semiconductor wafer, paragraph 0006), having a valve seat (figure 3, #66), a valve element (figure 3, #48) adapted for being displaced between a closed position in which it interacts with the valve seat (figure 3, when #48 is shown moved down and presses #50 and 92 into the valve seat #66) so as to close a connection between a coating material inlet (figure 2, the inlet to left of #34) and a coating material outlet (figure 3, the outlet at #34 within #66) of the dispensing nozzle (figure 3), and an open position in which this connection is open (figure 3, when the valve is lifted up, figure 2), and further having a retraction element (figure 2, #74/92) adapted for being displaced between a forward position and a rearward position (figures 2 and 3), the retraction element being in fluid communication 
With respect to claim 2, Fukano discloses the retraction element is arranged laterally of the dispensing channel (figure 2), in particular in a nozzle body of the dispensing nozzle (figure 2, nozzle body 42/36).
With respect to claim 3, Fukano discloses the retraction element is arranged in the valve element (figure 2, #92 being within #48) and is in fluid connection with the dispensing channel (figure 2).
With respect to claim 4, Fukano discloses the valve element is a sleeve (figure 2, #48 being formed as a sleeve), the diaphragm being clamped to the valve element (figure 2, clamped to #48 and within by the noted threaded screw going into #74).
With respect to claim 5, Fukano discloses a sealing element (figure 2, #26) is provided which seals between the valve element and the nozzle body of the dispensing nozzle (figure 2, being between #48 and #36/42).
With respect to claim 6, Fukano discloses the valve element is a sleeve (figure 2, #48 being a sleeve), the diaphragm being clamped to the valve element (figure 2, #92 clamped to #48 when screwed into the system) and wherein the sealing element is screwed into the valve element (figure 2, #26’s threads screwing into the threads of the valve element #48) and clamps the diaphragm therein (figure 2, the end of #26 clamping #92 toward #48).
With respect to claim 7, Fukano discloses retraction element is a piston (figure 2, #74) which on one side is exposed to the dispensing channel (figure 2, #74’s end exposed towards the channel beneath it, noting exposed does not mean in fluid contact but understood as facing (note applicant shows the diaphragm between the piston and fluid channel in their drawings).

With respect to claim 9, Fukano discloses a retraction control piston (figure 2, #74) is provided which is exposed to the pressure in the retraction control chamber (figure 2, the pressure within #80).
With respect to claim 10, Fukano discloses an adjustable retraction abutment (figure 2, #44/90/86) is provided for adjusting the maximum stroke of the retraction control piston (as the springs and the above surface #90 acts to prevent #74cs upwards movement, any adjustment there to thus changed the movement of #74/74c).
With respect to claim 11, Fukano discloses a sealing element (#26) is provided which seals between the valve element and the nozzle body (figure 2, between 48 and 42) of the dispensing nozzle, wherein the valve element is a sleeve (figure 2), the diaphragm being clamped to the valve element (figure 2), and wherein the sealing element is screwed into the valve element (figure 2, the threads of #26 screwed into the threading of #48) and clamps the diaphragm therein (figure 2), the sealing element being guided on the retraction control piston (figure 2, being guided such that as #74 moves it also moved #26 up and down as the two are connected).
With respect to claim 12, Fukano discloses the retraction control piston is screwed onto a protrusion of the diaphragm (figure 2, the noted screw of #92 threaded into #74).
With respect to claim 13, Fukano discloses a dispensing control chamber (figure 2, #60) is provided which is operatively connected to the valve element (figure 2).
With respect to claim 14, Fukano discloses an adjustable dispensing abutment (figure 2, either 70 or the housing above #48a itself) is provided for adjusting the maximum stroke of the valve element (the springs abutment #70 affects the maximum stoke as the pressure coupled to the springs stiffness 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752